DETAILED ACTION
This office action is in response to applicant’s amendments filed on 03/10/2021.
Currently claims 1-18 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 03/10/2021 and associated persuasive arguments,
Claims 1-18 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2013/0256852 A1 to Wyant teaches, an integrated circuit (IC) package comprising: 
a lead frame (12; Fig. 2; [0012]; i.e. lead frame) including a die attach pad (18; Fig. 2; [0014]; i.e. die pad) and 
a plurality of leads (20; Fig. 2; [0015]; i.e. leads); 	

    PNG
    media_image1.png
    288
    773
    media_image1.png
    Greyscale

a first electrical component (70; Fig. 5; [0018]; i.e. third die) and 


    PNG
    media_image2.png
    579
    760
    media_image2.png
    Greyscale

a first clip (40; Fig. 2; [0015]; i.e. first clip) attached to the first die (30), the first clip (40) electrically connected to the leads (20) (Fig. 2; [0015]); 
a second die (50; Fig. 2; [0016]; i.e. second die) electrically connected to the first electrical component (70; Fig. 5; [0018]), 
the second die (50) attached to the first clip (40) (Fig. 2; [0016]); 
a second clip (60; Fig. 2; [0017]; i.e. second clip) attached to the second die (50) (Fig. 2; [0016] – [0017]), 
Furthermore, US Patent Pub # US 2014/0110828 A1 to Otremba teaches, wherein the second clip (20; Fig. 10B; [0059]; i.e. clip) includes a singulation mark (Fig. 10B; [0059]).
Note: Otremba teaches in para. [0059] that the clip frame 25 may be singulated by a mechanical process to saw through the clip frame 25 to form the singulated clips 20. Then the singulated clips 20 are used in integrated circuit package. Since, clips are separated by saw singulation before use, obviously there will be a singulation mark on the sides of the clip. This is also asserted by the applicant in amended Specification para. [0033], i.e., ‘the singulation mark includes characteristics of the singulation process. For example, in a saw singulation, the singulation mark includes features of marks left by the saw’.

    PNG
    media_image3.png
    551
    640
    media_image3.png
    Greyscale

However, neither Wyant nor any cited prior art, appear to explicitly disclose, in context, a second die electrically connected to the first clip; and a second clip attached to the second die, wherein the second clip does not have tie bars; 
a second die electrically connected to the first clip; and a second clip attached to the second die, wherein the second clip does not have tie bars,’ is material to the inventive concept of the application at hand to form integrated circuit packages including a plurality of physically unconnected IC components that prevent problems of flashing, package chipping, exposed metal, component warping and component misalignment.

Amended independent claim 10 is allowable because the closest prior art US Patent Pub # US 2013/0256852 A1 to Wyant teaches, an integrated circuit (IC) package comprising: 
a lead frame (12; Fig. 2; [0012]; i.e. lead frame) including a die attach pad (18; Fig. 2; [0014]; i.e. die pad) and 
a plurality of leads (20; Fig. 2; [0015]; i.e. leads); 	

    PNG
    media_image1.png
    288
    773
    media_image1.png
    Greyscale

a first die (30; Fig. 2; [0015]; i.e. first die) attached to the die attach pad (18) and electrically connected to the leads (20); 

    PNG
    media_image2.png
    579
    760
    media_image2.png
    Greyscale

a first clip (40; Fig. 2; [0015]; i.e. first clip) attached to the first die (30), the first clip (40) electrically connected to the leads (20) (Fig. 2; [0015]); 
a second die (50; Fig. 2; [0016]; i.e. second die) electrically connected to the first die (30, through third die 70), 
the second die (50) attached to the first clip (40) (Fig. 2; [0016]); 
a second clip (60; Fig. 2; [0017]; i.e. second clip) attached to the second die (50) (Fig. 2; [0016] – [0017]), 
mold compound (100; Fig. 6; [0012]; i.e. encapsulation layer) covering portions of the lead frame (12), the die attach pad (18), the plurality of leads (20), the first die (30), the first clip (40), the second die (50), and the second clip (60) (Figures 2, 5 and 6; [0012] – [0017]).
Note: Wyant teaches in para. [0012] with respect to Fig. 6 that the encapsulation layer 100 covers the entire surface of the structures of Figures 2 and 5 which means that the 
Furthermore, US Patent Pub # US 2014/0110828 A1 to Otremba teaches, wherein the second clip (20; Fig. 10B; [0059]; i.e. clip) includes a singulation mark (Fig. 10B; [0059]).
Note: Otremba teaches in para. [0059] that the clip frame 25 may be singulated by a mechanical process to saw through the clip frame 25 to form the singulated clips 20. Then the singulated clips 20 are used in integrated circuit package. Since, clips are separated by saw singulation before use, obviously there will be a singulation mark on the sides of the clip. This is also asserted by the applicant in amended Specification para. [0033], i.e., ‘the singulation mark includes characteristics of the singulation process. For example, in a saw singulation, the singulation mark includes features of marks left by the saw’.

    PNG
    media_image3.png
    551
    640
    media_image3.png
    Greyscale

However, neither Wyant nor any cited prior art, appear to explicitly disclose, in context, a second die electrically connected to the first clip; and a second clip attached to the second die, wherein the second clip does not have tie bars; 
Specifically, the aforementioned ‘a second die electrically connected to the first clip; and a second clip attached to the second die, wherein the second clip does not have tie bars,’ is material to the inventive concept of the application at hand to form integrated circuit packages including a plurality of physically unconnected IC components that prevent problems of flashing, package chipping, exposed metal, component warping and component misalignment.


Amended independent claim 18 is allowable because the closest prior art US Patent Pub # US 2013/0256852 A1 to Wyant teaches, an integrated circuit (IC) package comprising: 
a lead frame (12; Fig. 2; [0012]; i.e. lead frame) including a die attach pad (18; Fig. 2; [0014]; i.e. die pad) and 
a plurality of leads (20; Fig. 2; [0015]; i.e. leads); 	

    PNG
    media_image1.png
    288
    773
    media_image1.png
    Greyscale

a first electrical component (70; Fig. 5; [0018]; i.e. third die) and 
a first die (30; Fig. 2; [0015]; i.e. first die) attached to the die attach pad (18) and electrically connected to the leads (20); 

    PNG
    media_image2.png
    579
    760
    media_image2.png
    Greyscale


a second die (50; Fig. 2; [0016]; i.e. second die) electrically connected to the first electrical component (70) (Fig. 5; [0018]), 
the second die (50) attached to the first clip (40) (Fig. 2; [0016]); 
a second clip (60; Fig. 2; [0017]; i.e. second clip) attached to the second die (50) (Fig. 2; [0016] – [0017]), 
Furthermore, Applicant’s Admitted Prior Art (AAPA) teaches, wherein the second clip (50; Fig. 5; [0022]; i.e. top clip) is a gang clip (Fig. 3; [0022]; top clip 50 is part of numerous clips in a gang shown in Fig. 3),
Note: The examiner interpreted ‘gang clip’ as clips formed in a gang or multiples with same design and then singulated by saw before using it in the integrated circuit package. The inventor did not provide detailed characteristics of ‘gang clip’ in Spec. para. [0022] – [0024] with respect to Fig. 3 other than designating multiple same size clips as gang clips.

    PNG
    media_image4.png
    230
    905
    media_image4.png
    Greyscale

Furthermore, US Patent Pub # US 2014/0110828 A1 to Otremba teaches, the second clip (20; Fig. 10B; [0059]; i.e. clip) was singulated prior to attachment to the second die (50; Fig. 12; [0069]; i.e. die).

    PNG
    media_image3.png
    551
    640
    media_image3.png
    Greyscale

Note: The examiner designated top clip 20 in Fig. 10B as second clip and die 50 in Fig. 12 as second die with broadest reasonable interpretation. Otremba teaches in para. [0059] that the clip frame 25 may be singulated by a mechanical process to saw through the clip frame 25 to form the singulated clips 20. Then the singulated clips are used in integrated circuit package as shown in Fig. 12.

    PNG
    media_image5.png
    239
    747
    media_image5.png
    Greyscale


However, neither Wyant nor any cited prior art, appear to explicitly disclose, in context, a second die electrically connected to the first clip; and a second clip attached to the second die, wherein the second clip does not have tie bars; 
Specifically, the aforementioned ‘a second die electrically connected to the first clip; and a second clip attached to the second die, wherein the second clip does not have tie bars,’ is material to the inventive concept of the application at hand to form integrated circuit packages including a plurality of physically unconnected IC components that prevent problems of flashing, package chipping, exposed metal, component warping and component misalignment.
Dependent claims 2-9 and 11-17 depend, directly or indirectly, on allowable independent claims 1 and 10, respectively. Therefore, claims 2-9 and 11-17 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/25/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812